DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed December 17, 2020 in response to PTO Office Action dated October 17, 2020.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 5, 19, and 20 have been amended.  

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 4: insert –of-- after  “one”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ravimohan et al. (US# 2016/0202910).

Regarding claim 1, Ravimohan et al. teaches a method for providing a solid-state drive (SSD), comprising:
enabling, by a controller of the SSD, a data lane (bus channels) for communicating messages (operations, commands) for each of a plurality of regions (100) of a non-volatile memory (204), each of the plurality of regions comprising a plurality of dies [0034-0035; Fig. 1B, 2A]; and
communicating, by the controller, the messages for each of the plurality of regions via the data lane [0032; flash controller sends commands as well as addresses].

Regarding claim 2, Ravimohan et al. teaches wherein the non-volatile memory is an array of non-volatile memory dies or an array of NAND flash memory devices [0034; multiple (100) of nv flash arrays (104); Fig. 1B];
each of the non-volatile memory dies has at least one plane (each flash die inherently contains at least one plane); two or more of the non-volatile memory dies are coupled to a same channel of a plurality of channels [0034; each region (100) contains at least one channel between controller (102) and flash dies (104)]; and


Regarding claim 3, Ravimohan et al. teaches further comprising determining whether to enable the data lane for communicating the messages for each of the plurality of regions or to enable one data lane for communicating the messages for all of the plurality of regions [0032; formatting of entire flash memory requires communicating operation to all regions; read/write operations and formatting specific regions require communicating to only a single data region].

Regarding claim 4, Ravimohan et al. teaches further comprising, in response to enabling the (at least) one data lane for communicating the messages for all of the plurality of regions, communicating the messages for the plurality of regions via the data lane [0032; formatting of entire memory].

Regarding claim 5, Ravimohan et al. teaches wherein enabling the data lane comprises enabling, by the controller, a plurality of data lanes, each of the plurality of data lanes being operatively coupled to a corresponding one of the plurality of regions [0034; at least one channel to each region; Fig. 1B].

Regarding claim 6, Ravimohan et al. teaches wherein communicating the messages for the plurality of regions via the data lane comprises communicating all messages for each of the plurality of regions via a corresponding one of the plurality of data lanes [0032; formatting entire memory requires messages to all regions];



Regarding claim 8, Ravimohan et al. teaches wherein enabling the data lane is performed during a first power-on sequence of the SSD [0038-0039; firmware and system boot code to perform functions or operations, loaded at system start].

Regarding claim 9, Ravimohan et al. teaches wherein enabling the data lane comprises:
determining a number of data lanes to be enabled; and enabling the data lanes based on the number [0038-0039; firmware and system boot code to enable system to perform functions and operations of memory system].

Regarding claim 10, Ravimohan et al. teaches wherein each of the plurality of regions is a nonvolatile memory (NVM) set [0034; Fig. 1B: each (100) comprises multiple nvm memory dies].

Regarding claim 11, Ravimohan et al. teaches wherein the data lane comprises at least one inter-process communication (IPC) [bus]; and the at least one IPC corresponds to a communication link between two processors of the controller [1402/1214 and 110 via bus 117; Fig. 2A].

Regarding claim 13, Ravimohan et al. teaches wherein each of the at least one IPC comprises a physical IPC port [hardware port that connects bus (117) to each individual item].



Regarding claim 16, Ravimohan et al. teaches a Solid State Drive (SSD), comprising:
a non-volatile memory having a plurality of regions, each of the plurality of regions comprising a plurality of dies; and a controller configured to:
enable a data lane for communicating messages for each of the plurality of regions; and
communicate the messages for each of the plurality of regions via the data lane [Rejected for the same reasons as claim 1].

Regarding claim 17, Ravimohan et al. teaches wherein the controller is further configured to determine whether to enable the data lane for communicating the messages for each of the plurality of regions or to enable one data lane for communicating the messages for all of the plurality of regions [0032; formatting of entire flash memory requires communicating operation to all regions; read/write operations and formatting specific regions require communicating to only a single data region].

Regarding claim 18, Ravimohan et al. teaches wherein the data lane comprises a plurality of data lanes operatively coupled to the plurality of regions [Fig. 1B];
each of the plurality of data lanes is operatively coupled to a corresponding one (of) the plurality of regions [Fig. 1B; 0034]; and
communicating the messages for each of the plurality of regions via the data lane comprises communicating all messages for each of the plurality of regions via a corresponding one of the plurality 

Regarding claim 19, Ravimohan et al. teaches, wherein each of the data lane comprises at least one inter-process communication (IPC); each of the at least one IPC corresponds to a communication link between two processors of the controller [1402/1214 and 110 via bus 117; Fig. 2A].
 and each of the at least one IPC comprises a software queue or a physical IPC port  [hardware port that connects bus (117) to each individual item].

Regarding claim 20, Ravimohan et al. teaches a non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a controller of a Solid State Drive (SSD) to:
 Enable a data lane for communicating messages for each of a plurality of regions of a non-volatile memory, each of the plurality of regions comprising a plurality of dies; and
communicate the messages for each of the plurality of regions via the data lane [Rejected for same reasons as Claim 1].

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed December 17, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection to claims 1-20 has been withdrawn.   A new set of rejections has been made in their place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137